 


109 HR 5118 IH: Medicare Rural Health Provider Payment Extension Act of 2006
U.S. House of Representatives
2006-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5118 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2006 
Mr. Walden of Oregon (for himself, Mr. Pomeroy, Mr. Alexander, Mr. Allen, Mr. Berry, Mr. Bishop of Georgia, Mr. Boucher, Mr. Boyd, Mrs. Capito, Mr. Case, Mr. Costello, Mrs. Jo Ann Davis of Virginia, Mr. Davis of Tennessee, Mr. DeFazio, Mrs. Emerson, Mr. Evans, Mr. Graves, Mr. Hastings of Washington, Ms. Herseth, Mr. Hinchey, Mr. Hinojosa, Ms. Hooley, Mr. Kind, Ms. Jackson-Lee of Texas, Mr. Marshall, Mr. Matheson, Mr. McHugh, Mr. McIntyre, Miss McMorris, Mr. Moran of Kansas, Mr. Oberstar, Mr. Ortiz, Mr. Paul, Mr. Peterson of Minnesota, Mr. Peterson of Pennsylvania, Mr. Renzi, Mr. Ross, Mr. Sanders, Mr. Shuster, Mr. Simpson, Mr. Skelton, Mr. Stupak, Mr. Sweeney, Mr. Tanner, Mr. Taylor of Mississippi, Mr. Udall of New Mexico, Mr. Whitfield, Mr. Wicker, and Mr. Young of Alaska) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act and the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 to extend certain Medicare payment methodologies provided for rural health care providers. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Medicare Rural Health Provider Payment Extension Act of 2006.  
(b)Table of contents 
 
Sec. 1. Short title and table of contents. 
Sec. 2. Extension of medicare rural hospital hold harmless provision under the prospective payment system for hospital outpatient department (HOPD) services. 
Sec. 3. Extension of medicare incentive payment program for physician scarcity areas. 
Sec. 4. Extension of medicare increase payments for ground ambulance services in rural areas. 
Sec. 5. Extension of floor on medicare work geographic adjustment. 
Sec. 6. Extension of medicare reasonable costs payments for certain clinical diagnostic laboratory tests furnished to hospital patients in certain rural areas. 
Sec. 7. Extension of temporary medicare payment increase for home health services furnished in a rural area.  
2.Extension of medicare rural hospital hold harmless provision under the prospective payment system for hospital outpatient department (HOPD) services 
(a)In generalSection 1833(t)(7)(D)(i) of the Social Security Act (42 U.S.C. 1395l(t)(7)(D)(i)), as amended by section 5105 of the Deficit Reduction Act of 2005, is amended— 
(1)in subclause (I)— 
(A)by striking (I); and  
(B)by striking 2006 and inserting 2010; and 
(2)by striking subclause (II). 
(b)Effective dateThe amendments made by subsection (a) shall apply to covered OPD services furnished on or after January 1, 2006.  
3.Extension of medicare incentive payment program for physician scarcity areasSection 1833(u)(1) of the Social Security Act (42 U.S.C. 1395l(u)(1)) is amended by striking 2008 and inserting  2011. 
4.Extension of medicare increase payments for ground ambulance services in rural areasSection 1834(l)(13) of the Social Security Act (42 U.S.C. 1395m(l)(13)) is amended— 
(1)in subparagraph (A)— 
(A)in the matter before clause (i), by striking furnished on or after July 1, 2004, and before January 1, 2007,; 
(B)in clause (i), by inserting for services furnished on or after July 1, 2004, and before January 1, 2011, after in such paragraph,; and 
(C)in clause (ii), by inserting for services furnished on or after July 1, 2004, and before January 1, 2007, after in clause (i),; and 
(2)in subparagraph (B)— 
(A)in the heading, by striking after 2006 and inserting for subsequent periods; 
(B)by inserting clauses (i) and (ii) of before subparagraph (A); and 
(C)by striking in such subparagraph and inserting in the respective clause.   
5.Extension of floor on medicare work geographic adjustmentSection 1848(e)(1)(E) of the Social Security Act (42 U.S.C. 1395w–4(e)(1)(E)) is amended by striking 2007 and inserting 2011.  
6.Extension of medicare reasonable costs payments for certain clinical diagnostic laboratory tests furnished to hospital patients in certain rural areasSection 416(b) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2282; 42 U.S.C. 1395l–4(b)) is amended by striking 2-year and inserting 7-year. 
7.Extension of temporary medicare payment increase for home health services furnished in a rural area 
(a)In generalSection 421 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2283; 42 U.S.C. 1395fff note), as amended by section 5201(b) of the Deficit Reduction Act of 2005, is amended— 
(1)in the heading, by striking One-year and inserting Temporary; and 
(2)in subsection (a) by striking before April 1, 2005, and episodes and visits beginning on or after January 1, 2006, and before January 1, 2007 and inserting before December 31, 2011.  
(b)Application to certain home health services furnished prior to date of enactmentFor episodes and visits for home health services furnished on or after April 1, 2005, and before the date of the enactment of this Act, the Secretary of Health and Human Services shall provide for a lump sum payment, not later than 60 days after such enactment, of amounts due under the amendment made by subsection (a)(2). 
(c)Effective dateThe amendments made by subsection (a) shall apply to episodes and visits on or after April 1, 2005. 
 
